Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153511-2                                                                                         Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                   SC: 153511-2                                      Justices
  In re COPE/HECT, Minors.                                         COA: 328536; 328537
                                                                   Monroe CC Family Division:
                                                                   14-023230-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2016
         s0517
                                                                              Clerk